DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/23/2022.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/23/2022 is acknowledged.
Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.04 states “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As to Claim 1,
The phrase “A substrate comprising; magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field; and an array of electrodes to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value” on lines 1-6 lacks proper written description.
1) Applicant initially recites “A substrate comprising:” followed by recitations of magnetic particles, “the” resistive substrate, and an array of electrodes.  However, applicant does not reasonably explain how the substrate comprises another substrate (the resistive substrate), and how the substrate comprises the magnetic particles.  Furthermore, as best understood and in light of paragraphs [0018] and [0020], the substrate does not “comprise” the magnetic particles and instead the magnetic particles are placed near the substrate and where the magnetic field from the particles influences the current flowing in the substrate. As such, the particles are not part of the substrate.  This substrate is furthermore not disclosed to include another substrate, such as a resistive substrate.  While applicant may intend the resistive substrate and the substrate to be the same substrate, applicant has not claimed as such.  Therefore, in light of the above and applicant’s disclosure, applicant does not reasonably explain how the substrate includes both magnetic particles or another substrate.
2) Applicant recites that the deflection is the currents by the magnetic field lines is related to the magnetic field but is not a direct measurement of the field value.  Applicant states this in paragraph [0022] but provides no further explanation. Such a feature lacks proper written description because what applicant is disclosing, as best understood, is bringing a magnetized object near a substrate capable of being influenced by a magnetic field, such as that of a Hall sensor. A Hall sensor will detect the instantaneous magnetic field at the sensor by way of the deflection of the current in the Hall sensor, and applicant explains this in paragraph [0019].  Such a deflection or change of the current pattern in the Hall sensor will, as best understood, will not only be related to the magnetic field but will also be a direct measurement of the magnetic field influencing the Hall because the change in the current of the Hall is directly proportional to the magnetic field causing the current to change.  Applicant furthermore does not reasonably explain what is generating the magnetic fields at issue in that applicant does not reasonably explain whether it is the magnetic particles, magnets such as those shown in Figure 3, or the combination thereof that generates the magnetic field in the claim.  That stated, when applicant’s magnetized object is brought near the Hall sensor (substrate), any current in the Hall will deflect in a manner corresponding to the magnetic field at the Hall, thus allowing the Hall to detect the magnetic field.  This detection by the Hall will be a direct measurement of the field value (intensity or strength of the magnetic field) at the Hall.  Applicant does not reasonably explain how applicant’s Hall sensor (substrate or resistive substrate) is capable of having it’s current deflected but where the output of the Hall is not directly related or a direct measurement of the very magnetic field that deflected the current in the Hall.  As such, this phrase lacks proper written description.  
3) Applicant does not reasonably explain what object generates the claimed normal magnetic field.  Applicant discloses magnets as seen in Figure 3, but applicant does not reasonably explain if it is these magnets or the magnetic particles that generate the claimed magnetic field.  Furthermore, applicant does not reasonably explain the relationship between the magnetic particles in the claim and the magnets shown in, for example, Figure 3.  As such, the above claim phrase lacks proper written description because applicant does not reasonably explain what object generates the magnetic field.  
As to Claim 2,
The phrase “the resistive substrate is comprised of Silicon (Si), gallium arsenide (GaAs), indium arsenide (InAs), indium phosphide (InP), indium antimonide (InSb), graphene (an allotrope of carbon (C)), and Bismuth (Bi), alone or in combination” on lines 1-4 lacks proper written description.  At issue here is that applicant discloses that all of some of the above different materials can be combined to form the resistive substrate, but where applicant does not reasonably explain how all of some of the above materials can be used together as the resistive substrate to allow electrodes to be able to measure potentials as the currents are deflected.  While it is known to form a Hall sensor using silicon, for example, it is not well known, as best understood, to use all of the materials in combination to form a Hall sensor or allow for the above claim feature, and it is not well known to use combinations the various materials to form a Hall sensor or allow for the above claim feature.  Applicant has not reasonably demonstrated how applicant implements various combinations of the above materials to implement the claim feature, and as such, this phrase lacks proper written description.   
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 1 and therefore stands rejected for the same reasons.
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to Claim 1,
The phrase “A substrate comprising; magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field; and an array of electrodes to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value” on lines 1-6 lacks enablement.
1) Applicant recites that the deflection is the currents by the magnetic field lines is related to the magnetic field but is not a direct measurement of the field value.  Applicant states this in paragraph [0022] but provides no further explanation. Applicant is disclosing, as best understood, that a magnetized object is positioned near a substrate capable of being influenced by a magnetic field, such as that of a Hall sensor. A Hall sensor will detect the instantaneous magnetic field at the sensor by way of the deflection of the current in the Hall sensor, and applicant explains this in paragraph [0019].  Such a deflection or change of the current pattern in the Hall sensor will, as best understood, will not only be related to the magnetic field but will also be a direct measurement of the magnetic field influencing the Hall because the change in the current of the Hall is directly proportional to the magnetic field causing the current to change.  Applicant furthermore does not reasonably explain what is generating the magnetic fields at issue in that applicant does not reasonably explain whether it is the magnetic particles, magnets such as those shown in Figure 3, or the combination thereof that generates the magnetic field in the claim.  That stated, when applicant’s magnetized object is brought near the Hall sensor (substrate), any current in the Hall will deflect in a manner corresponding to the magnetic field at the Hall, thus allowing the Hall to detect the magnetic field.  This detection by the Hall will be a direct measurement of the field value (intensity or strength of the magnetic field) at the Hall.  Applicant does not reasonably explain how applicant’s Hall sensor (substrate or resistive substrate) is capable of having it’s current deflected but where the output of the Hall is not directly related or a direct measurement of the very magnetic field that deflected the current in the Hall.   A person of ordinary skill in the art would not know how to implement a Hall sensor, resistive substrate, or any other similar type of magnetic sensor that has its current deflected by an external magnetic field but where this deflection, and thus any change in the output of the sensor or at the electrodes of the substrate, is not directly related and a direct measurement of the external magnetic field and its related values. As such, this phrase lacks enablement.  
2) Applicant recites “magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field” but applicant does not reasonably recite any structural element in the claim that is capable of generating the claimed current pattern.  While applicant does recite electrodes, the electrodes in the claim are measurement electrodes, and as best understood, the measurement electrodes do not generate a current or current pattern.  As such, the above claim phrase lacks enablement because a no structural feature of the claim generates or is capable of generating the current pattern, and thus a person of ordinary skill in the art would not know how to implement the claim features as recited. 
As to Claim 2,
The phrase “the resistive substrate is comprised of Silicon (Si), gallium arsenide (GaAs), indium arsenide (InAs), indium phosphide (InP), indium antimonide (InSb), graphene (an allotrope of carbon (C)), and Bismuth (Bi), alone or in combination” on lines 1-4 lacks enablement.  At issue here is that applicant discloses that all of some of the above different materials can be combined to form the resistive substrate, but where applicant does not reasonably explain how all of some of the above materials can be used together as the resistive substrate to allow electrodes to be able to measure potentials as the currents are deflected.  While it is known to form a Hall sensor using silicon, for example, it is not well known, as best understood, to use all of the materials in combination to form a Hall sensor or allow for the above claim feature, and it is not well known to use combinations the various materials to form a Hall sensor or allow for the above claim feature.  Applicant has not reasonably demonstrated how applicant implements various combinations of the above materials to implement the claim feature. A person of ordinary skill in the art would not reasonably know how to use all or varying combinations of the above materials to implement a Hall sensor or the claim feature.  This is because each of the above materials would influence the current in the substrate in a different manner, and a person of ordinary skill in the art would not reasonably be able account for the change in the current due to the combination of the above various materials, such as by using all of the above materials, in the claimed manner.
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 1 and therefore stands rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “A substrate comprising; magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field; and an array of electrodes to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value” on lines 1-6 is indefinite.
1) Applicant initially recites “A substrate comprising” followed by “the resistive substrate.”  A resistive substrate was not previously recited, and it is unclear if applicant intends for the initially recited substrate to be the resistive substrate or if applicant is reciting two distinct substrates.  The difference and relationship between the substrate and the resistive substrate is unclear.
2) Applicant recites “the current pattern” but where no current or current pattern were previously recited.  Applicant does not recite any structural element that is configured to provide a current pattern, and as such, it is unclear what current pattern applicant is referencing with this phrase.  
3) Applicant recites “the normal magnetic field” but where no magnetic field was previously recited.  As such, it is unclear what normal magnetic field applicant is referring to wit this phrase. Furthermore, the term “normal” reasonably requires that the magnetic field be perpendicular to an object, but applicant does not reasonably referencing this direction to any object.  As such, it is unclear what the magnetic field is normal to.  Lastly, it is unclear what object generates the magnetic field.  To the extent that applicant intends the magnetic particles to generate the magnetic field at issue, applicant is distinctly reciting the magnetic particles from the very field that produce.  The difference and relationship between the magnetic particles and the normal magnetic field is therefore unclear. 
4) Applicant recites “the potentials as the currents” but where no potentials or currents were previously recited.  As such, it is unclear what potentials or currents applicant is referencing with this phrase.  Additionally, the difference and relationship between the current pattern previously recited and the above currents is unclear.  A current pattern does not necessarily require more than one current, and as such, this phrase does not reasonably provide antecedent basis for the above phrase “the currents.” 
5) Applicant recites “deflected by magnetic field lines” but where applicant previously recites both a deflection of a current pattern and a normal magnetic field.  Applicant does not link the above magnetic fields lines to any generated magnetic field, and as best understood, the magnetic field lines come from the normal magnetic field already recited.  These features are distinctly recited from each other but are, as best understood, not distinct.  As such, the difference and relationship between the field lines and the normal magnetic field is unclear.  Furthermore, the above deflection is indefinite because a deflection was already recited, and as best understood, the above deflection is the same as the previously recited deflection.  However, applicant distinctly reciting the two deflections. As such, the difference and relationship between the two recited deflections is unclear.  
6) Applicant recites “the deflection is related to the magnetic field but is not a direct measurement of the field value.” This phrase is indefinite because applicant recites two previous distinct current deflections, and as such it is unclear which deflection applicant is referencing. Additionally, applicant recites “the field value” but where no field value was previously recited.  It is further unclear as to what applicant means by the term “value,” in light of the disclosure, as a field can have many different values.  For example, a value can refer to the strength of the field, the direction of the field, of the angle of the field with respect to another object.  As such, the above phrase is indefinite.  
As to Claim 2,
The phrase “the resistive substrate is comprised of Silicon (Si), gallium arsenide (GaAs), indium arsenide (InAs), indium phosphide (InP), indium antimonide (InSb), graphene (an allotrope of carbon (C)), and Bismuth (Bi), alone or in combination” on lines 1-4 is indefinite. MPEP 2117 explains “Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.” MPEP 2173.05(h) further explains “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” In the instant case, applicant recites a plurality of different materials that could be selected for the resistive substrate, but where applicant uses the open-ended term “comprising.”  It is unclear what other alternative materials are intended to be encompassed by the claim, and the above phrase is therefore unclear and indefinite.
As to Claim 2,
This claim stands rejected for incorporating and reciting the above rejected subject matter of Claim 1 and therefore stands rejected for the same reasons.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stout (US 4,188,605).
As to Claim 1,
Stout discloses A substrate comprising; magnetic particles placed near to the resistive substrate that deflect the current pattern due to the normal magnetic field (Column 5, Lines 30-65), (Column 4, Lines 34-54), (Figure 6) / note the normal magnetic field generated by the magnet (82) that is concentrated by the magnetic particles); and an array of electrodes (terminals of the Hall) to measure the potentials as the currents are deflected by magnetic field lines, where the deflection is related to the magnetic field but is not a direct measurement of the field value (Column 6, Lines 16-37 / note the Hall sensor is sensing the magnetic field).
(
1)The above phrase is being interpreted, in light of the disclosure, to require a substrate capable of having current placed into it is the deflectable by an external magnetic field generated by an object, where the particles either generate the field or influence the field in some manner that causes them to induce a deflection of the current pattern due to a magnetic field, and where the measurement of the current is related to the magnetic field that caused the deflection.
2) Note the provided document for the ULN-3000 series Hall sensor chip which is disclosed to be used by Stout on lines 40-50 of Column 3.  This Hall sensor chip uses a resistive substrate (silicon) and has two electrodes (terminals) used to provide a current pattern within the Hall by way of Vcc and ground and two electrodes (terminals) used to measure the Hall voltage at Vout1 and Vout2.)
As to Claim 2,
Stout discloses the resistive substrate is comprised of Silicon (Si), gallium arsenide (GaAs), indium arsenide (InAs), indium phosphide (InP), indium antimonide (InSb), graphene (an allotrope of carbon (C)), and Bismuth (Bi), alone or in combination (Note the provided ULN-3000 series datasheet explaining that the Hall sensors use a silicon Hall generate).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 4,905,318 to Fukuda et al. which discloses a Hall sensor and magnetic powder adjacent the sensor, 2) US 4,972,241 to Fukuda et al. which discloses a Hall sensor and magnetic powder adjacent the sensor, and US 2020/0386576 to Hammerschmidt which discloses a Hall sensor and an adjacent integrated magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858